Citation Nr: 0919949	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-38 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to 
September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2008, a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  A transcript of the hearing is in the record.  

In August 2008, the Board denied the Veteran's claim for 
service connection for a low back disorder.  He appealed to 
the Court of Appeals for Veterans Claims (Court).  In March 
2009, the Court vacated the Board's June 2008 decision and 
remanded the matter for action in compliance with a joint 
motion for remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his June 2008 Board hearing, the Veteran testified 
that his most significant job after service was as a police 
officer for 10 years.  Workers compensation laws began coming 
into effect in the late 19th Century and by the middle of the 
20th Century most employers in hazardous and strenuous 
occupations (and their insurance companies) were requiring 
examinations to make sure the people they were hiring were 
fit to perform the work and not likely to aggravate pre-
existing injuries.  The Board touched on this in its previous 
decision because it is inconceivable that even a small town 
police force in the 1950's would have hired someone without 
an examination or that they would have hired someone with a 
chronic back problem.  This remand affords an opportunity to 
clarify this matter.  

The joint remand asserted a need for examination of the 
Veteran and his attorney has restated the request for an 
examination.  Such an examination will be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the Veteran to 
identify the police department he 
worked for and provide its address.  He 
should also be asked to complete the 
necessary releases.  Thereafter, the 
AOJ should ask the police department 
that employed the Veteran to furnish a 
complete copy of his medical records.  

2.  After the above records have been 
obtained and associated with the claims 
folder, or it has been determined that 
the records are not available, the 
Veteran should be scheduled for a VA 
examination of his low back.  The 
claims folder should be made available 
to the examiner in conjunction with the 
examination.  Any tests or studies that 
may be necessary to respond to the 
following questions should be done.  
The examiner should provide a complete 
explanation to the following:  

a.  What is the correct current 
diagnosis for any low back disorders 
the Veteran may have?  

b.  What evidence connects the current 
low back disability to the Veteran's 
active service?  If there is none, the 
examiner should so state.  The examiner 
should provide a full explanation.  

c.  Is it at least as likely as not 
that the current low back disorder had 
its onset in service?  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.  The 
examiner should provide a complete 
explanation for his conclusion.  

3.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  

In readjudicating the claim, the AOJ 
should address the competence and 
credibility of the lay witnesses.  

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




